Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to application 16/217,026 filed on 12/11/2018.
Claims 1-10 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the printer”.  There is insufficient antecedent basis for this limitation in the claim. Thus, claim 7 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, “the printer” will be considered as “a printer”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-8 are directed to a system (i.e. a machine), and claims 9-10 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-10 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 
	
	Claim 1 recites, in part:
Create a […] hauling confirmation ticket including a plurality of hauling attributes […];	
	This limitation, in part, recites concepts of mental processes. In particular, this limitation is directed towards collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Examiner notes that “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the 

	Claims 2-8 recite the same abstract idea as claim 1 by virtue of dependence. Further, the following claims recite an additional abstract idea. 
	
	Claim 3 recites, in part, “determine whether a single hauling vehicle is on a scale in dependence upon the beacon identification and beacon values”. This limitation, in part, recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 4 recites, in part, “determine whether a single hauling vehicle is on a scale also in dependence upon a known distance between the scale and the one or more beacons”. This limitation, in part, recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 5 recites, in part, “receiving from an operator of the scale house one or more hauling attributes of the transportation of the material being loaded at the pick-up site including at least an identification of the hauling vehicle”. This limitation, in part, recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Claim 6 recites, in part, “create a […] hauling confirmation ticket”. This limitation, in part, recites concepts of mental processes. In particular, this limitation is directed towards collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing human behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “provides the hauling attributes […] of a physical hauling confirmation ticket and wherein the physical confirmation ticket includes one or more of the same hauling attributes as the digital hauling confirmation ticket”. This limitations, in part, recites concepts of mental processes. In particular, this limitation is directed towards collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing human behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part, “wherein the attributes of the transportation of the material being loaded at the pickup site include one or more of a digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle, material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time”. This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Claim 9 recites, in part:

Confirming […] in dependence upon […] one or more beacons identifications and one or more beacon values associated with beacons located at one or more particular locations relative to a scale administered by a scale house of a material-pickup site, that only one hauling vehicle is currently on the scale; 
	This limitations, in part, recites concepts of mental processes. In particular, this limitation is directed towards collecting information, evaluating information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)(II)).
 
Creating […] in dependence upon hauling parameters […] hauling confirmation ticket including a plurality of hauling attributes associated with the hauling vehicle.  
	This limitations, in part, recites concepts of mental processes. In particular, this limitation is directed towards collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Examiner notes that “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation” (see pg. 9, October 2019 Update: Subject Matter Eligibility). Further, this limitation, in 

	Claim 10 recites the same abstract idea as claim 9 by virtue of dependence. Further, claim 10 recites, in part, “wherein [..] hauling confirmation ticket includes one or more of a weight, digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle, material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time”. This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-8 recite the additional elements of a digital ticket server, a pick-up administration module, one or more beacons, a scale house operations application administering operation for a scale house at a material site, a mobile driver application, a digital ticket, and transmitting information over a network (data communications between scale house operations application, digital ticket server, and mobile driver application). The digital ticket server, pick-up administration module, one or more beacons, scale house operations application, and mobile driver application are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is 

	Claim 2 recites the additional element of transmitting data over a network (data communication between one or more beacons, mobile driver application, and digital ticket server). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 5 recites the additional elements of a graphical user interface (GUI).  The GUI is recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the GUI is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claim 6 recites the additional element of creating a ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and the ticket includes one or more attributed of a physical confirmation ticket printed by the printer associated with the printer plug-in. A feature for creating a ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket is considered an additional element directed to insignificant post-solution activity (see MPEP 2106.05 (g)). The Examiner notes “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report” and “Below are examples of activities that the courts have 
	
	Claim 7 recites the additional element of providing hauling attributes to a printer for physical printing of a physical hauling confirmation ticket. A feature for providing information to a printer for physical printing of a physical ticket is considered an additional element directed to insignificant post-solution activity (see MPEP 2106.05 (g)). The Examiner notes “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report” and “Below are examples of activities that the courts have found to be insignificant extra-solution activity […] ii. Printing or downloading generated menus” (see MPEP 2106.05 (g)).

	Claims 9-10 recite the additional elements of a digital ticket server, beacons, a scale house operations application, a mobile driver application, a digital ticket, and transmitting information over a network (data communications between scale house operations application, digital ticket server, and mobile driver application). The digital ticket server, beacons, scale house operations application, and mobile driver application are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the beacons, scale house operations application, digital ticket, and mobile driver application are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
 
claims 1-10 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-10 are merely left with a digital ticket server, pick-up administration module, one or more beacons, scale house operations application, GUI, mobile driver application, digital ticket, features for transmitting information over a network, features for creating a ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket, and features for providing information to a printer for physical printing of a physical ticket. Claims 1-10 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-10 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, the features for transmitting/receiving data over a network (such as the data communications between the digital ticket server, mobile driver application, beacons, and scale house operations application) are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or 
	Further, the features of claims 6 and 7 for creating a ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and providing information to a printer for physical printing of a physical hauling confirmation ticket are considered an additional element directed to insignificant post-solution activity (see MPEP 2106.05 (g)).  One of ordinary skill in the art would recognize that these features are simply appending well-understood, routine, and conventional activities previously known to the industry when one considers the Applicant’s disclosure which recites “the digital hauling confirmation ticket (118) is created in its digitized and structured form through a printer plug-in (142) associated with a printer (138) adapted to print the physical confirmation ticket (140) commonly used in the industry” ( see ¶ [0031], Applicant’s Specification). Furthermore, the Applicant discloses “Print drivers and printer plugins are available on many computing systems. For example, in UNIX™ systems a modular Common Unix Printing System (“CUPS”) system allows a computer to act as a print server” (¶ [0055]), Specification) and “In Microsoft Windows™ based systems, print drivers utilize the GDI or XPS application scripts. Programs can then use the standard API functionality to draw text and pictures both on screen and on paper. GDI printers are often also referred to as Winprinters and are often incompatible with other operating systems” (¶ [0056]), Specification). Therefore, the specification of the Applicant indicates these 
	Further, the digital ticket server, pick-up administration module, one or more beacons, scale house operations application, GUI, and mobile driver application are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

Furthermore, the one or more beacons, scale house operations application, GUI, digital ticket, and mobile driver application are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1-10, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-10 are rejected under 35 U.S.C § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Guidry U.S. Publication No. 2002/0072923, hereafter known as Guidry, in view of Christie et al. U.S. Publication No. 2018/0144293, hereafter known as Christie, in further view of Ruud et al. U.S. Publication No. 2014/0156524, hereafter known as Ruud. 

	Regarding claim 1, 
	Guidry teaches the following:
	A system for hauling vehicle administration, the system comprising:
	Guidry teaches “The present invention is a method and system to verify, record and monitor pertinent data involving haulers, their drivers, vehicles and trailers, hired to transport materials between various site locations […]  The present invention ensures hauler and driver 

	A digital ticket server and a pick-up administration module including […] a scale house operations application administering operations for a scale house at a material site; wherein the scale house operations application is also adapted for data communications with the digital ticket server […]; 
	Guidry teaches “a transportation management system is provided which includes a site controller located at each remote site […] The system further includes a central controller located at a central management location which communicates with each site controller.” (¶ [0008]) and “the transportation management system also records transaction data involving the transporting entities at each remote site. Site transaction data is recorded to a respective site controller, which periodically transmits the site transaction data to the central controller” (¶ [0009]). Further, “The central controller can be an IBM-compatible personal computer (PC)” (¶ [0038]) and  “Waste Management Unit (WMU)—Site Controller […] The waste management unit (WMU) is a scale house mounted microprocessor based trip accounting and site access controller (site controller) that accumulates transaction data and controls site access. The WMU could be a personal computer, or a microprocessor based device interfacing with a computer existing at the remote site location (such as a computerized weigh scale system)” (¶ [0023] - ¶ [0024]). Further, “The scale house is a typical location, within the first remote site location (transfer station) and the second remote site location (landfill), where the operator interface for the weigh scales is located […] At this location, the scale operator has access to the WMU, and to the computer system directly interfacing the weigh scales and WMU” (¶ [0033]) and “The WMU has a serial interface port and internal firmware written to communicate with software operating the weigh scales at each remote site” (¶ [0036]). 
Guidry teaches a central controller computer (equivalent to a digital ticket server) that is configured to receive transportation transaction data from remote site controller computers. The remote site controllers are each associated with a Waste Management Unit (WMU) that is a scale house mounted microprocessor (equivalent to a pick-up administration module) that includes an interface and software for operating weigh scales at each remote site (equivalent to a scale house operations application administering operations for a scale house at a material site). Further, each respective site controller (WMU) is configured to periodically transmit the site transaction data to the central controller (equivalent to the scale house operations application is also adapted for data communications with the server).

	Wherein the scale house operations application is configured to create a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to the digital ticket server  […];
	Guidry teaches “The central controller communicates with the WMU to download transaction data” (¶ [0043]). Further, “Site transaction data is created and recorded at each remote site location. The transfer station inbound transaction data recorded into the WMU consists of: […] Driver SSN (social security number) […] Trailer ID [8-digit numeric] […] transfer station outbound transaction data recorded into the WMU consists of […] Gross Vehicle Weight […] Net Weight” (¶ [0053] - ¶ [0067]). Further, “Once the trailer is loaded, the driver returns with the load to the transfer station outbound scale to weigh out” (¶ [0213]). Further, “the scale operator proceeds with the weighing process and entry of data to scale equipment and software […] If data is entered to scale software, the scale software transmits the data to the WMU. Data includes trailer ID, destination ID, gross, net and tare weights” (¶ [0217]). Further, Guidry teaches “recording the transfer station outbound transaction data into the WMU for downloading to the central controller” (¶ [0072]).
Guidry teaches that a WMU associated with a site may communicate a set of transaction data to a central controller, where the set of transaction day may include information associated with a driver identification, vehicle identification, and a vehicle weight; equivalent to a scale house operations application configured to create a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to the digital ticket server.
	Guidry does not explicitly teach one or more beacons, a digital ticket server adapted for data communications with a mobile driver application, and a digital ticket server configured to transmit the digital hauling confirmation ticket to the driver mobile application. 

	However, Christie teaches the following:
	A digital ticket server and […] one or more beacons […] the digital ticket server is adapted for data communications with a mobile driver application;
	Christie teaches “a flexible, cloud-based tool that provides an automated method to record the harvest and distribution process, and tools to meet unique requirements of farming operations […] to capture and record data necessary in order to secure harvested crops from the field to the point of delivery” (¶ [0003]). Christie teaches “Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data “tickets.” […] The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240” (¶ [0024]). Further, Christie teaches “When the truck 740 then delivers its load to the farmer's storage facility or to a customer, a new ticket could be created […] A beacon could be set up at either location, thereby allowing the process to repeat much as when the cart 720 approached the semi truck 740 […] This generated ticket could include the following information […] Activity type (internal storage location or customer delivery, as determined […] from a beacon at the delivery location […] Weight data […] read by the device at the scale house via Bluetooth” (¶ [0061] - ¶ [0067]). 210-214, or can be created automatically using beacons and scales that are detectable and accessible to the devices 210-214” (¶ [0074]). Further, “the truck driver will create a storage-to-customer ticket 330 to track details about the delivery, including date, time, identifiers for the semi 154 and the driver, the originating location (storage bin 122), the receiving location (grain elevator 142 at the customer location 140)” (¶ [0034]). Further, “FIGS. 6a through 6f show screen shots from a ticket creation software application running on a mobile device” (¶ [0017]). 
	Thus, Christie teaches a remote server that may communicate with driver handheld devices that include ticket creation software application to create and send data tickets concerning material pickups/deliveries to the remote server; equivalent to a digital ticket server is adapted for data communications with a mobile driver application. Further, Christie teaches that the delivery or pickup locations may be equipped with beacons (such as a beacon associated with a scale house at the destination) that may communicate information to the handheld devices; equivalent to the one or more beacons. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry with the teachings of Christie by incorporating the features of beacons located at pickup/delivery locations that may communicate information to driver handheld devices and configuring a remote server to communicate with a driver handheld device, as taught by Christie, into the system of Guidry that includes a central controller computer configured to receive transaction data associated with the transportation of materials between various site locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to improve efficiency” (¶ [0029]) of a system for generating data records/tickets associated with the transportation of materials and their weights, as suggested by Christie. Further, one of ordinary skill in the art would have recognized that the teachings of Christie are compatible with the system of Guidry 

	Guidry in view of Christie does not explicitly teach that the digital ticket server is configured to transmit the digital hauling confirmation ticket to the driver mobile application. 
	However, Ruud teaches the following:
	[…] the digital ticket server is configured to transmit the digital hauling confirmation ticket to the driver mobile application. 
	Ruud teaches “A method and system for remotely exchanging weighment information via a wireless device, such as a cell phone, pertaining to a vehicle, such as truck, at a vehicle weight station […] may include determining a present location of a vehicle to be weighed, verifying identification information of the vehicle to be weighed and receiving a vehicle weight from a server remote from the wireless device” (see Abstract) and “The weighing service verifies the weight of the vehicle and issues a receipt of weight to the driver” (¶ [0006]). Further, “weight data may be fed from a weigh station directly to a customer via a browser on the customer's web connected device, and also give the customer the option to receive a weigh ticket if desired” (¶ [0008]). Further, “wireless client device 2 will feed all applicable identifying weighment data (i.e. Company, Tractor ID, Trailer ID, etc.) to the host server 3. The host server 3 will then forward this data to the scale instrument 5. The scale instrument 5 will then proceed to reply to the host server 3 with the weighment data (i.e. time, date, weights, weighmaster, ticket number, etc.). The host server 3 will store this weighment record data for archiving at step S124, and relay this information […] to the user on the wireless client device 2 (FIG. 17 e)” (¶ [0094]). Further, “any email contacts that the customer specified in their initial setup to receive copies of all weighments may receive emails with a copy of the weighment information at step S126” (¶ [0095]). 
	Thus, Ruud teaches a system that includes a host server configured to receive identification information of a truck/truck driver and weight information from a scale instrument where the truck is being weighed. The host server is further configured to create and store a weighment record associated with the truck and relay the record to the driver’s wireless client device; equivalent to a digital ticket server configured to transmit the digital hauling confirmation ticket to the driver mobile application.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry in view of Christie with the teachings of Ruud by incorporating a feature for configuring a server to relay a weight data record to a driver’s wireless client device, as taught by Ruud, into the system of Guidry in view of Christie that includes a central controller computer configured to receive and store transaction data associated with the weight of material transport vehicles at various site locations. One of ordinary skill in the art would have been motivated to make this modification when one considers “most states charge and collect significant fines from truck drivers for overweight penalties” (¶ [0002]) and a “weigh receipt indicates that the vehicle is within the legal weight limits” (¶ [0006]), as suggested by Ruud. Thus, a feature for printing a physical weight ticket may help haulers avoid such significant fines and penalties as suggested by Ruud by serving as additional proof that the vehicle is within legal weight limits. Further, one of ordinary skill in the art would have recognized that the teachings of Ruud are compatible with the system of Guidry in view of Christie as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the weights of material transport vehicles. 

	Regarding claim 2, 
	Guidry in view of Christie/Ruud teaches the limitations of claim 1. Further, Guidry does not explicitly teach, however Christie does teach, the following:
Wherein the one or more beacons are also adapted for data communications with the mobile driver application and the mobile driver application is adapted to transmit one or more beacon identifications and beacon values to the digital ticket server. 
	Christie teaches “When the truck 740 then delivers its load to the farmer's storage facility or to a customer, a new ticket could be created […] A beacon could be set up at either location, thereby allowing the process to repeat much as when the cart 720 approached the semi truck 740 […] This generated ticket could include the following information […] Activity type (internal storage location or customer delivery, as determined […] from a beacon at the delivery location […] Weight data […] read by the device at the scale house via Bluetooth” (¶ [0061] - ¶ [0067]). Further, “the tickets can be created manually in the field by workers using remote handheld devices 210-214, or can be created automatically using beacons and scales that are detectable and accessible to the devices 210-214” (¶ [0074]). Further, Christie teaches “the unique electromagnetic signal emanating from the beacon is associated with an identifier and the identifier is included in the data ticket” (see claim 12). 
	Thus, Christie teaches a remote server that may communicate with driver handheld devices that include ticket creation software application for creating and sending data tickets concerning material pickups/deliveries to the remote server. Further, Christie teaches that the delivery/pickup locations may be equipped with beacons that may communicate information to a handheld device for creating the data tickets (equivalent to the one or more beacons are also adapted for data communications with the mobile driver application and the mobile driver application). Furthermore, the information communicated by the beacon that is included in the data tickets (sent by the handheld device to the remote server) includes a beacon identifier, weight data, and an activity type (equivalent to a mobile driver application adapted to transmit one or more beacon identifications and beacon values to the digital ticket server). 

Guidry with the teachings of Christie by incorporating the features of beacons located at pickup/delivery locations that may communicate identification, activity, and weight information to driver handheld devices and configuring a remote server to communicate with a driver handheld device to receive the information, as taught by Christie, into the system of Guidry that includes a central controller computer configured to receive transaction data associated with the transportation of materials between various site locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to improve efficiency” (¶ [0029]) of a system for generating data records/tickets associated with the transportation of materials and their weights, as suggested by Christie. Further, one of ordinary skill in the art would have recognized that the teachings of Christie are compatible with the system of Guidry as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the transportation of materials and their weights.

	Regarding claim 3, 
	Guidry in view of Christie/Ruud teaches the limitations of claim 1. Further, Guidry does not explicitly teach, however Christie does teach, the following:
	Wherein the digital ticket server is configured to determine whether a single hauling vehicle is on a scale in dependence upon the beacon identifications and beacon values. 
	Christie teaches “A method for tracking a transfer of materials between a mobile vehicle and a static storage site at a known physical location comprising […] c) after the identifying step, monitoring an electronic scale to determine a change of weight of the materials while the materials are being transferred from the mobile vehicle to the static storage site” ( see claim 1). Further, Christie teaches “the method of claim 1, wherein step c) further comprises Christie teaches “ A beacon could be set up at either location, thereby allowing the process to repeat much as when the cart 720 approached the semi truck 740 […] This generated ticket could include the following information […] Activity type (internal storage location or customer delivery, as determined […] from a beacon at the delivery location […] Weight data […] read by the device at the scale house via Bluetooth” (¶ [0061] - ¶ [0067]). Further, “the tickets can be created manually in the field by workers using remote handheld devices 210-214, or can be created automatically using beacons and scales that are detectable and accessible to the devices 210-214” (¶ [0074]). Further, Christie teaches “the unique electromagnetic signal emanating from the beacon is associated with an identifier and the identifier is included in the data ticket” (see claim 12). 
	Thus, Christie teaches a method for monitoring an electronic scale at a location associated with a scale house and beacon, where the weight of a single vehicle is monitored.  Further, the beacon identifier and weight data are communicated by the beacon to the handheld device of the user (equivalent to the beacon identification and beacon values), where the driver handheld device is configured to create a data ticket with the received information and send the data ticket to a remote server. Thus, a remote server that receives a data ticket with information associated with weight information of a single vehicle that was monitored on an electronic scale and a beacon identifier of the beacon at the particular location where the vehicle was weighed is equivalent to a digital ticket server configured to determine whether a single hauling vehicle is on a scale in dependence upon the beacon identifications and beacon values. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry with the teachings of Christie by incorporating the features of beacons located at pickup/delivery locations that may communicate identification, activity, and weight information to driver handheld devices and Christie, into the system of Guidry that includes a central controller computer configured to receive transaction data associated with the transportation of materials between various site locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to improve efficiency” (¶ [0029]) of a system for generating data records/tickets associated with the transportation of materials and their weights, as suggested by Christie. Further, one of ordinary skill in the art would have recognized that the teachings of Christie are compatible with the system of Guidry as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the transportation of materials and their weights.

	Regarding claim 5,
	 Guidry in view of Christie/Ruud teaches the limitations of claim 1. Further, Guidry teaches the following:
	Wherein the scale house operations application also includes a graphical user interface (‘GUI’) for receiving from an operator of the scale house one or more hauling attributes of the transportation of the material being loaded at the pick-up site including at least an identification of the hauling vehicle. 
	Guidry teaches “a method and system to verify the credentials of and monitor transactions involving haulers, at the time of material pickup and delivery, for management and control of hauler activity to ensure compliance” (¶ [0006]). Further, Guidry teaches “the scale house is a typical location […] where the operator interface for the weigh scales is located. At this location, the scale operator has access to the WMU, and to the computer system directly interfacing the weigh scales and WMU” (¶ [0033]). Further, “The WMU has a serial interface port and internal firmware written to communicate with software operating the weigh scales at each remote site” (¶ [0036]). Further, “the WMU prompts the scale operator to enter whether the 
	Thus, Guidry teaches an interface that may be used by an operator to interact with the WMU, where the operator may perform a weighing process for a trailer that is outbound after being loaded at the site. The weighing process includes the operator entering data into the WMU software that is associated with the trailer ID, destination ID, and net/tare weights; equivalent to a scale house operations application including a graphical user interface (‘GUI’) for receiving from an operator of the scale house one or more hauling attributes of the transportation of the material being loaded at the pick-up site including at least an identification of the hauling vehicle.

	Regarding claim 7,
	Guidry in view of Christie/Ruud teaches the limitations of claim 1. Further, Guidry in view of Christie does not teach, however Ruud does teach the following:
	Provides the hauling attributes to the printer for physical printing of a physical hauling confirmation ticket and wherein the physical confirmation ticket includes one or more of the same hauling attributes as the digital hauling confirmation ticket. 
	Ruud teaches “the weighing service verifies the weight of the vehicle and issues a receipt of weight to the driver” (¶ [0006]). Further, “wireless client device 2 will feed all applicable identifying weighment data (i.e. Company, Tractor ID, Trailer ID, etc.) to the host server 3. The host server 3 will then forward this data to the scale instrument 5. The scale instrument 5 will then proceed to reply to the host server 3 with the weighment data (i.e. time, date, weights, weighmaster, ticket number, etc.). The host server 3 will store this weighment 124, and relay this information […] to the user on the wireless client device 2 (FIG. 17 e)” (¶ [0094]). Further, “any email contacts that the customer specified in their initial setup to receive copies of all weighments may receive emails with a copy of the weighment information at step S126 […]  the wireless client device 2, via the browser module 210, may offer the user an option to request a printed ticket (FIG. 17 e) of the most recent weighment in the event the user opts to proceed to the fuel desk or other site (step 128) to obtain a signed scale ticket” (¶ [0095]). 
	Thus, Ruud teaches that a host server may receive and store weighment data (including a tractor ID, weights, time, dates) associated with a weighing event of a vehicle at a scale instrument. Copies of the weighment data may be relayed to the vehicle driver’s wireless client device and the driver may also be offered the option to obtain a printed ticket with the weighment data at a desk at the location of the scale instrument; equivalent to providing the hauling attributed to the printer for physical printing of a physical hauling confirmation ticket and wherein the physical confirmation ticket includes one or more of the same hauling attributes as the digital hauling confirmation ticket.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry in view of Christie with the teachings of Ruud by incorporating a feature for configuring a server to relay a weight data record to a driver’s wireless client device and offering an option to print a physical ticket with the same weight data for the driver, as taught by Ruud, into the system of Guidry in view of Christie that includes a central controller computer configured to receive and store transaction data associated with the weight of material transport vehicles at various site locations. One of ordinary skill in the art would have been motivated to make this modification when one considers “most states charge and collect significant fines from truck drivers for overweight penalties” (¶ [0002]) and a “weigh receipt indicates that the vehicle is within the legal weight limits” (¶ [0006]), as suggested by Ruud. Thus, a feature for printing a physical weight ticket  Ruud by serving as additional proof that the vehicle is within legal weight limits. Further, one of ordinary skill in the art would have recognized that the teachings of Ruud are compatible with the system of Guidry in view of Christie as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the weights of material transport vehicles. 

	Regarding claim 8, 
	Guidry in view of Christie/Ruud teaches the limitations of claim 1. Further, Guidry teaches the following:
	Wherein the attributes of the transportation of the material being loaded at the pick-up site include one or more of […] current weight of the vehicle […] drop-off site ID […];
	Guidry teaches “a method and system to verify the credentials of and monitor transactions involving haulers, at the time of material pickup and delivery, for management and control of hauler activity to ensure compliance” (¶ [0006]). Further, “the WMU prompts the scale operator to enter whether the vehicle is “inbound” or “outbound” (¶ [0208]) and “Once the trailer is loaded, the driver returns with the load to the transfer station outbound scale to weigh out” (¶ [0213]). Further, “the scale operator proceeds with the weighing process and entry of data to scale equipment and software […] If data is entered to scale software, the scale software transmits the data to the WMU. Data includes trailer ID, destination ID, gross, net and tare weights” (¶ [0217]).

Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Guidry U.S. Publication No. 2002/0072923, hereafter known as Guidry, in view of Christie et al. U.S. Publication No. 2018/0144293, hereafter known as Christie, in further view of Ruud et al. U.S. Ruud, in further view of LaFollete et al. U.S. Publication No. 2006/0052980, hereafter known as LaFollete. 

	Regarding claim 4,
	Guidry in view of Christie/Ruud teaches the limitations of claim 3. Although Guidry teaches a central controller (equivalent to the digital ticket server) configured to receive transaction data associated with identification information and weight data from a WMU scale house software, Guidry in view of Christie/Ruud does not explicitly teach that the central controller is configured to determine whether a single hauling vehicle is on a scale also in dependence upon a known distance between the scale and the one or more beacons. 

	However, LaFollete teaches the following:
	[…] server is further configured to determine whether a single hauling vehicle is on a scale also in dependence upon a known distance between the scale and the one or more beacons. 
	LaFollete teaches a “scale system for providing certified weighing services for a vehicle […] The method of the present invention includes […] dispensing a certificate of weight at the weigh site” (see Abstract). Further, LaFollete teaches “The system includes a number of weigh sites located remotely from one another. Each of the weigh sites has a scale capable of weighing a vehicle that may be a tractor/trailer” (¶ [0018]). LaFollete further teaches a “further objective of the present invention is to provide the remote weigh sites with at least one sensor to indicate the position of the vehicle relative to the scale so that a weighmaster may verify proper vehicle placement upon the scale” (¶ [0009]). Further, “At least one placement sensor is provided to confirm proper placement of the vehicle and/or trailer. As seen in FIGS. 2 and 3, a front camera 36 and a rear camera 38 are at opposite corners of the scale 26 to provide visual confirmation of proper placement of the vehicle and trailer” (¶ [0042]). Further, “the weighmaster 14 which will then send the vehicle information to the controller 64 at the remote site […] The controller 64 will then take the vehicle information, add the weights to it, and issue a print command” (¶ [0058]). 
	Thus, LaFollete teaches a scale system that may verify the proper placement of a single vehicle upon a scale, where the scale system may utilize two sensors that are in a fixed position at either end of the scale to perform the verification. Further, once the positioning of the vehicle has been verified, a remote controller may receive vehicle information and weight information to generate a ticket. Thus, LaFollete teaches a controller at a remote site may receive vehicle and weight information to generate a ticket in response to verifying that the vehicle is properly positioned on the scale when it is between the two sensors that are in fixed, opposite positions on the scale; equivalent to a server determining whether a single hauling vehicle is on a scale also in dependence upon a known distance between the scale and the one or more beacons.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry in view of Christie/Ruud with the teachings of LaFollete by incorporating the features of the sensors configured to verify the proper positioning of a single vehicle upon a scale by verifying the vehicle is between two sensors in fixed, opposite positions, such that a remote server may then receive weight information in response to the verification, as taught by LaFollete, into the beacons of Guidry in view of Christie/Ruud. One of ordinary skill in the art would have been motivated to make this modification when one considers “proper placement is essential for verifying and certifying the weight of the vehicle and trailer” (¶ [0042]), as suggested by LaFollete. Further, one of ordinary skill in the art would have recognized that the teachings of LaFollete are compatible with the system of Guidry in view of Christie/Ruud as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the weights of material transport vehicles.

claim 6, 
	Guidry in view of Christie/Ruud teaches the limitations of claim 1. Although Guidry teaches WMU software (equivalent to the scale house operations application), Guidry in view of Christie/Ruud does not explicitly teach the scale house operations application is configured to create a digital hauling confirmation ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and the digital hauling confirmation ticket includes one or more attributes of a physical confirmation ticket printed by the printer associated with the printer plug-in. 
	However, LaFollete teaches the following
	Wherein the scale house operations application is configured to create a digital hauling confirmation ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and the digital hauling confirmation ticket includes one or more attributes of a physical confirmation ticket printed by the printer associated with the printer plug-in. 
	LaFollete teaches a “scale system for providing certified weighing services for a vehicle […] The method of the present invention includes […] dispensing a certificate of weight at the weigh site” (see Abstract). Further, LaFollete teaches “The system includes a number of weigh sites located remotely from one another. Each of the weigh sites has a scale capable of weighing a vehicle that may be a tractor/trailer” (¶ [0018]) and “Two printers 60A and 60B may be used to provide two full scale tickets.” (¶ [0046]). Further, “to the front of the kiosk is positioned the driver interface including the side camera 40 and printers 60” (¶ [0048]). Further, LaFollete teaches “As seen in FIG. 6, a scale ticket 74 is issued from the printer 60 […] The scale ticket 74 is generally referred to as a certificate of weight. The certificate of weight may be a certified weight which is certified by a weighmaster” (¶ [0051]).  
	Thus, LaFollete teaches a system that includes a plurality of weigh sites comprising scales for weighing vehicles, where each weigh site is includes a printer that may dispense  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry in view of Christie/Ruud with the teachings of LaFollete by incorporating a printer at a weighing site that may dispense scale tickets that serve as certificates of weight, as taught by LaFollete, into the WMU site controllers of Guidry in view of Christie/Rudd that are associated with remote locations where vehicle weight information is collected using scales. One of ordinary skill in the art would have been motivated to make this modification when one considers “The penalties for a vehicle not falling within the weight guidelines that each state has in place for its road system are often severe” (¶ [0004]) and “the scale ticket 74 may be used by those concerned about the maximum weight of their vehicle” (¶ [0051]), as suggested by LaFollete. Thus, a feature for dispensing a physical certification of weight ticket may help haulers avoid such severe penalties as suggested by LaFollete by serving as additional proof that the vehicle is within weight guidelines. Further, one of ordinary skill in the art would have recognized that the teachings of LaFollete are compatible with the system of Guidry in view of Christie/Ruud as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the weights of material transport vehicles.

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Guidry U.S. Publication No. 2002/0072923, hereafter known as Guidry, in view of Christie et al. U.S. Publication No. 2018/0144293, hereafter known as Christie. 

	Regarding claim 9,
	Guidry teaches the following:
	Creating, by digital ticket server in dependence upon hauling parameters transmitted by a scale house operations application, a digital hauling confirmation ticket including a plurality of hauling attributes associated with the hauling vehicle. 	
	Guidry teaches “a transportation management system is provided which includes a site controller located at each remote site […] The system further includes a central controller located at a central management location which communicates with each site controller.” (¶ [0008]) and “the transportation management system also records transaction data involving the transporting entities at each remote site. Site transaction data is recorded to a respective site controller, which periodically transmits the site transaction data to the central controller” (¶ [0009]). Further, “The central controller can be an IBM-compatible personal computer (PC)” (¶ [0038]) and  “Waste Management Unit (WMU)—Site Controller […] The waste management unit (WMU) is a scale house mounted microprocessor based trip accounting and site access controller (site controller) that accumulates transaction data and controls site access. The WMU could be a personal computer, or a microprocessor based device interfacing with a computer existing at the remote site location (such as a computerized weigh scale system)” (¶ [0023] - ¶ [0024]). Further, “The scale house is a typical location, within the first remote site location (transfer station) and the second remote site location (landfill), where the operator interface for the weigh scales is located […] At this location, the scale operator has access to the WMU, and to the computer system directly interfacing the weigh scales and WMU” (¶ [0033]) and “The 
	Further, Guidry teaches “The central controller communicates with the WMU to download transaction data” (¶ [0043]). Further, “Site transaction data is created and recorded at each remote site location. The transfer station inbound transaction data recorded into the WMU consists of: […] Driver SSN (social security number) […] Trailer ID [8-digit numeric] […] transfer station outbound transaction data recorded into the WMU consists of […] Gross Vehicle Weight […] Net Weight” (¶ [0053] - ¶ [0067]). Further, “Once the trailer is loaded, the driver returns with the load to the transfer station outbound scale to weigh out” (¶ [0213]). Further, “the scale operator proceeds with the weighing process and entry of data to scale equipment and software […] If data is entered to scale software, the scale software transmits the data to the WMU. Data includes trailer ID, destination ID, gross, net and tare weights” (¶ [0217]). Further, Guidry teaches “recording the transfer station outbound transaction data into the WMU for downloading to the central controller” (¶ [0072]).
	Thus, Guidry teaches a central controller computer (equivalent to a digital ticket server) that is configured to receive and record transportation transaction data from remote site controller computers, where the transaction data is associated with a trailer ID, vehicle weights, destination ID’s, etc. (equivalent to hauling attributes). The remote site controllers are each associated with a Waste Management Unit (WMU) that is a scale house mounted microprocessor (equivalent to a pick-up administration module) that includes an interface and software for operating weigh scales at each remote site (equivalent to a scale house operations application administering operations for a scale house at a material site). Further, each respective site controller (WMU) is configured to periodically transmit the site transaction data to the central controller where the transaction data is recorded (equivalent to creating, by digital ticket server in dependence upon hauling parameters transmitted by a scale house operations 

	Further, Guidry does not explicitly teach confirming, by a digital ticket server in dependence upon data communications received through mobile driver application of one or more beacons identification and one or more beacon values associated with beacons located at one or more particular locations relative to a scale administered by a scale house of a material pick-up site, that only one hauling vehicle is currently on the scale. 

	However, Christie teaches the following:
	Confirming, by a digital ticket server in dependence upon data communications received through a mobile driver application of one or more beacons identifications and one or more beacon values associated with beacons located at one or more particular locations relative to a scale administered by a scale house of a material pick-up site, that only one hauling vehicle is currently on the scale; and 
	Christie teaches “A method for tracking a transfer of materials between a mobile vehicle and a static storage site at a known physical location comprising […] c) after the identifying step, monitoring an electronic scale to determine a change of weight of the materials while the materials are being transferred from the mobile vehicle to the static storage site” (see claim 1). Further, Christie teaches “the method of claim 1, wherein step c) further comprises establishing a Bluetooth connection between a mobile device residing on the mobile vehicle and a scale integrated into a scale house” (see claim 3). Further,Christie teaches “Data relating to the receipt of crops at the various data gathering locations 110-140 is recorded on the handheld devices 210-214 as data “tickets.” […] The devices 210-214 then transmit these data tickets over a network 220 to a remote server 230, which then stores the data in a database 240” (¶ [0024]). Further, Christie teaches “ A beacon could be set up at either location, thereby allowing 720 approached the semi truck 740 […] This generated ticket could include the following information […] Activity type (internal storage location or customer delivery, as determined […] from a beacon at the delivery location […] Weight data […] read by the device at the scale house via Bluetooth” (¶ [0061] - ¶ [0067]). Further, “the tickets can be created manually in the field by workers using remote handheld devices 210-214, or can be created automatically using beacons and scales that are detectable and accessible to the devices 210-214” (¶ [0074]). Further, Christie teaches “the unique electromagnetic signal emanating from the beacon is associated with an identifier and the identifier is included in the data ticket” (see claim 12). Further, “FIGS. 6a through 6f show screen shots from a ticket creation software application running on a mobile device” (¶ [0017]).
	Thus, Christie teaches a method for monitoring an electronic scale at a location associated with a scale house and beacon, where the weight of a single vehicle is monitored.  Further, the beacon identifier and weight data are communicated by the beacon to the handheld device of the user (equivalent to the beacon identification and beacon values), where the driver handheld device is configured to execute ticket creation software to create a data ticket with the received information and send the data ticket to a remote server. Thus, a remote server that receives a data ticket with information associated with weight information of a single vehicle that was monitored on an electronic scale at a scale house and a beacon identifier of the beacon at the particular location where the vehicle was weighed is equivalent to confirming, by a digital ticket server in dependence upon data communications received through a mobile driver application of one or more beacons identifications and one or more beacon values associated with beacons located at one or more particular locations relative to a scale administered by a scale house of a material pick-up site, that only one hauling vehicle is currently on the scale. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guidry with the teachings of Christie by incorporating the features of beacons located at pickup/delivery locations that may communicate beacon identification data and weight/activity information associated with a single vehicle that has been weighed at a scale house associated with the particular beacon to a driver handheld device, such that the handheld device may generate ticket data with the received information and communicate the ticket data to a remote server, as taught by Christie, into the system of Guidry that includes a central controller computer configured to receive transaction data associated with the transportation of materials between various site locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to improve efficiency” (¶ [0029]) of a system for generating data records/tickets associated with the transportation of materials and their weights, as suggested by Christie. Further, one of ordinary skill in the art would have recognized that the teachings of Christie are compatible with the system of Guidry as they share capabilities and characteristics; namely, they are both systems directed to generating data records/tickets associated with the transportation of materials and their weights.

	Regarding claim 10, 
	Guidry in view of Christie teaches the limitations of claim 9. Further, Guidry teaches the following:
	Wherein the digital hauling confirmation ticket includes one or more of a weight […] drop-off site ID […];
	Guidry teaches “a method and system to verify the credentials of and monitor transactions involving haulers, at the time of material pickup and delivery, for management and control of hauler activity to ensure compliance” (¶ [0006]). Further, “the WMU prompts the scale operator to enter whether the vehicle is “inbound” or “outbound” (¶ [0208]) and “Once the trailer is loaded, the driver returns with the load to the transfer station outbound scale to weigh out” (¶ [0213]). Further, “the scale operator proceeds with the weighing process and entry of data to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628